     Case 3:20-cv-00070-DPM-JTR Document 25 Filed 07/28/20 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

ERIC D. WILLIAMS                                              PLAINTIFF

v.                      No. 3:20-cv-70-DPM-JTR

BRENT COX, Administrator, Greene
County Detention Facility; L. CATE,
Deputy, Greene County Detention
Facility; BARNUM, Sergeant, Greene
County Detention Facility; D. CRITTENDEN,
Assistant Administrator, Greene County
Detention Facility; STEVE FRANKS,
Sheriff, Greene County; and
RYAN HUBBLE, Staff Officer, Greene
County Detention Center                                   DEFENDANTS

                                 ORDER
      The Court adopts Magistrate Judge Ray's unopposed partial
recommendation, Doc. 20.        FED.   R. CIV. P. 72(b) (1983 addition to

advisory committee notes). Williams was recently transferred to Los
Angeles, California. Doc. 24. His motion for injunctive relief in the form
of transfer, Doc. 11, is therefore denied as moot.
      So Ordered.


                                   D .P. Marshall Jr.
                                   United States District Judge
